United States Department of Labor
Employees’ Compensation Appeals Board
__________________________________________
D.S., Appellant
and
U.S. POSTAL SERVICE, POST OFFICE,
Cleveland, OH, Employer
__________________________________________

)
)
)
)
)
)
)
)

Appearances:
Alan J. Shapiro, Esq., for the appellant
Office of Solicitor, for the Director

Docket No. 09-1416
Issued: January 6, 2010

Case Submitted on the Record

DECISION AND ORDER
Before:
ALEC J. KOROMILAS, Chief Judge
DAVID S. GERSON, Judge
JAMES A. HAYNES, Alternate Judge

JURISDICTION
On May 8, 2009 appellant filed a timely appeal from a decision of the Office of Workers’
Compensation Programs dated April 16, 2009. Under 20 C.F.R. §§ 501.2(c) and 501.3, the
Board has jurisdiction over the merits of this case.
ISSUE
The issue is whether appellant has established that he sustained an injury on September 9,
2008 in the performance of duty.
FACTUAL HISTORY
Appellant, a 70-year-old custodian, filed a traumatic injury claim on September 11, 2008,
alleging that he injured his left knee on September 9, 2008 while descending a door step.
Appellant submitted a September 19, 2008 report from Dr. Timothy J. Myer, Boardcertified in orthopedic surgery, who stated that appellant sought treatment from him for an injury
which he sustained approximately two weeks previously; the injury occurred when he heard a
sudden popping sensation in his left knee while stepping off a doorstep at work. Dr. Myer

related that appellant had swelling in his knee that night, which indicated he might have acute
hemarthrosis. He stated that appellant had experienced continued pain since that time. Dr. Myer
advised that appellant had effusion and degenerative changes in his knee which produced pain on
forced extension and forced flexion. He stated that appellant had previously undergone a medial
meniscectomy on the left knee. Dr. Myer asserted that x-rays taken recently indicated a stable
collapse of the medial compartment compared with x-rays taken when he underwent total knee
arthroplasty several years ago. He diagnosed possible internal derangement, with a possible
anterior cruciate ligament (ACL) tear and scheduled appellant for a magnetic resonance imaging
(MRI) scan.
Appellant also submitted reports dated September 9 and 11, 2008 from a physician’s
assistant.
On February 18, 2009 the Office advised appellant that it required additional factual and
medical evidence to determine whether he was eligible for compensation benefits. It asked him
to submit a comprehensive medical report from his treating physician describing his symptoms
and the medical reasons for his condition, and an opinion as to whether his claimed condition
was causally related to his federal employment. The Office requested that appellant submit the
additional evidence within 30 days.
In a January 30, 2009 report, Dr. Myer advised that the results of a January 23, 2009 MRI
scan showed a torn ACL with known compartmental changes and a possible medial meniscus
tear. He stated that appellant’s cardiologist informed him that remedial surgery presented too
great a risk because of his cardiac condition. Dr. Myer indicated that he would administer
conservative treatment for the left knee, which included giving appellant an ACL brace to
provide stability and decrease pain.
In a February 10, 2009 report, Dr. Myer noted that appellant was having continuing
problems with the left knee, with progressively worsening pain. He reiterated the previously
stated diagnosis of ACL tear, degenerative joint disease and possible medial meniscal tear.
Dr. Myer indicated that he would consider a total joint replacement procedure. He opined that
appellant was no longer capable of doing his previous work duties.
By decision dated April 16, 2009, the Office denied appellant’s claim, finding that he failed
to submit sufficient medical evidence in support of his claim that he sustained a left knee injury
in the performance of duty on September 9, 2008.
LEGAL PRECEDENT
An employee seeking benefits under the Federal Employees’ Compensation Act1 has the
burden of establishing that the essential elements of his or her claim including the fact that the
individual is an “employee of the United States” within the meaning of the Act, that the claim was
timely filed within the applicable time limitation period of the Act, that an injury was sustained in
the performance of duty as alleged, and that any disability and/or specific condition for which

1

5 U.S.C. § 8101-8193.

2

compensation is claimed are causally related to the employment injury.2 These are the essential
elements of each and every compensation claim regardless of whether the claim is predicated upon
a traumatic injury or an occupational disease.3
To determine whether a federal employee has sustained a traumatic injury in the
performance of duty, it must first be determined whether a “fact of injury” has been established.
First, the employee must submit sufficient evidence to establish that he or she actually
experienced the employment incident at the time, place and in the manner alleged.4 Second, the
employee must submit sufficient evidence, generally only in the form of medical evidence, to
establish that the employment incident caused a personal injury.5 The medical evidence required
to establish causal relationship is usually rationalized medical evidence. Rationalized medical
opinion evidence is medical evidence which includes a physician’s rationalized opinion on the
issue of whether there is a causal relationship between the claimant’s diagnosed condition and
the implicated employment factors. The opinion of the physician must be based on a complete
factual and medical background of the claimant, must be one of reasonable medical certainty,
and must be supported by medical rationale explaining the nature of the relationship between the
diagnosed condition and the specific employment factors identified by the claimant.6
The Board has held that the mere fact that a condition manifests itself during a period of
employment does not raise an inference that there is a causal relationship between the two.7
An award of compensation may not be based on surmise, conjecture or speculation.
Neither the fact that appellant’s condition became apparent during a period of employment nor
the belief that her condition was caused, precipitated or aggravated by his employment is
sufficient to establish causal relationship.8 Causal relationship must be established by
rationalized medical opinion evidence and appellant failed to submit such evidence.
ANALYSIS
The Office accepted that appellant experienced left knee pain while stepping from a
doorstep on September 9, 2008. The question of whether an employment incident caused a
personal injury can only be established by probative medical evidence.9 Appellant has not
submitted rationalized, probative medical evidence to establish that the September 9, 2008
2

Joe D. Cameron, 41 ECAB 153 (1989); Elaine Pendleton, 40 ECAB 1143 (1989).

3

Victor J. Woodhams, 41 ECAB 345 (1989).

4

John J. Carlone, 41 ECAB 354 (1989).

5

Id. For a definition of the term “injury,” see 20 C.F.R. § 10.5(a)(14).

6

Id.

7

See Joe T. Williams, 44 ECAB 518, 521 (1993).

8

Id.

9

John J. Carlone, supra note 4.

3

employment incident that caused a personal injury would have been competent to cause the
claimed injury.
Dr. Myer submitted reports dated September 19, 2008, January 30 and February 10, 2009
in which he stated findings on examination and indicated that appellant had a torn ACL,
degenerative joint disease and a possible torn medial meniscus in his left knee. These reports,
however, did not relate the diagnoses to the September 9, 2008 incident at work. The weight of
medical opinion is determined by the opportunity for and thoroughness of examination, the
accuracy and completeness of physician’s knowledge of the facts of the case, the medical history
provided the care of analysis manifested and the medical rationale expressed in support of stated
conclusions.10 Dr. Myer stated in his September 19, 2008 report that appellant had experienced a
sudden popping sensation, followed by constant pain and swelling in his left knee, as a result of
the September 9, 2008 work incident. He also noted that he showed pain on examination with
forced extension and forced flexion. Dr. Myer noted that appellant had previously undergone a
medial meniscectomy and advised that recently taken x-rays showed a stable collapse of the
medial compartment. He had appellant undergo an MRI scan on January 23, 2009 which
revealed a torn anterior cruciate ligament, degenerative joint disease and a possible medial
meniscus tear. Dr. Myer stated in his January 30, 2009 report that he would attempt to provide
conservative treatment. In his February 10, 2009 report, he related that appellant was
experiencing progressively worsening pain in the left knee and stated that he would consider
total joint replacement procedure.
Although Dr. Myer presented diagnoses of appellant’s condition, he did not adequately
address how these conditions were causally related to the September 9, 2008 work incident. The
medical reports of record did not explain how medically appellant would have sustained a left
knee injury because he stepped down from a doorstep, nor did Dr. Myer indicate how appellant’s
preexisting left knee condition might have been aggravated by the September 9, 2008 work
incident. Appellant did not provide a rationalized, probative medical opinion relating his current
condition to factors of his employment. He has not provided a medical report from a physician
that explains how the work incident of September 9, 2008 caused or contributed to the claimed
left knee injury.11
The Office advised appellant of the evidence required to establish his claim. Appellant
did not provide a medical opinion which describes or explains the medical process through
which the September 9, 2008 work accident would have caused the claimed injury. Accordingly,
he did not establish that he sustained a left knee injury in the performance of duty. The Office
properly denied appellant’s claim for compensation.
CONCLUSION
The Board finds that appellant has failed to establish that he sustained a left knee injury
in the performance of duty.
10

See Anna C. Leanza, 48 ECAB 115 (1996).

11

The Board notes that the reports from a physician’s assistant which appellant submitted do not constitute
medical evidence pursuant to section 8101(2).

4

ORDER
IT IS HEREBY ORDERED THAT the April 16, 2009 decision of the Office of
Workers’ Compensation Programs be affirmed.
Issued: January 6, 2010
Washington, DC

Alec J. Koromilas, Chief Judge
Employees’ Compensation Appeals Board

David S. Gerson, Judge
Employees’ Compensation Appeals Board

James A. Haynes, Alternate Judge
Employees’ Compensation Appeals Board

5

